                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               January 28, 2019
                                                                                        David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

THOMAS E. BALKE, TEBJES INC.                     §
d/b/a BASIC EQUIPMENT and                        §
ULTRAWAVE TECHNOLOGY                             §
FOR EMULSION CONTROL, LLC                        §
d/b/a ULTRATEC, LLC,                             §
                                                 §
                       Appellants,               §
                                                 §
v.                                               §   CIVIL ACTION NO. H-18-731
                                                 §
DON B. CARMICHAEL, KK & PK                       §
FAMILY, L.P., BARRY D. WINSTON,                  §
and GARY EMMOTT,                                 §
                                                 §
                       Appellees.                §

                                             ORDER

       The appellants, Thomas Balke, TEBJES Inc., doing business as Basic Equipment, and

Ultrawave Technology for Emulsion Control LLC, doing business as Ultratec LLC, filed three

bankruptcy appeals with this court from orders entered in a bankruptcy adversary proceeding,

Bankruptcy Number 14-3375. The first appeal, Civil Action No. H-18-731, is from the bankruptcy

court’s January 31, 2018 findings of fact and conclusions of law and from nine other orders in that

adversary proceeding. The second appeal, Civil Action No. H-18-937, is from the bankruptcy

court’s order dated March 9, 2018, denying in part an amended motion filed by the defendants, Don

B. Carmichael, KK & PK Family LP, Barry D. Winston, and Gary Emmott, to reconsider the

bankruptcy court’s February 21, 2018 order dismissing the defendants’ motion to alter, amend, or

vacate judgment and their alternative motion for new trial. The third appeal, Civil Action No. H-18-

731, is from the bankruptcy court’s order dated October 18, 2018, determining the record designated


                                                 1
for the first appeal. (Docket Entry No. 24 at 2).

       On January 10, 2019, the defendants and appellees filed a motion to bifurcate or to sever the

first and third appeals. (Docket Entry No. 24 at 1). The appellees argue that the two appeals are

from separate actions and that different briefing schedules and deadlines will be set for each.

       A district court has broad discretion in separating issues and claims for trial “[f]or

convenience, to avoid prejudice, or to expedite and economize.” FED R. CIV. P. 42. Because the

first appeal cannot proceed until the merits of the third appeal are resolved, it is more efficient to

separately administer the two appeals.

       The appellees’ motion to bifurcate, (Docket Entry No. 24), is granted.

               SIGNED on January 28, 2019, at Houston, Texas.

                                                ______________________________________
                                                           Lee H. Rosenthal
                                                     Chief United States District Judge




                                                    2
